Motion for stay granted on condition that the appellant procures the record on appeal and appellant’s points to be served and filed on or before May 28, 1959, with notice of argument for June 9, 1959, said appeal to be argued or submitted when reached. The respondent-appellant and its employees or agents are enjoined and restrained from transferring any records from its West 27th Street offices or those of counsel, pending hearing and determination of the appeal. Concur — Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ.